Title: From John Adams to Harrison Gray Otis, 29 March 1823
From: Adams, John
To: Otis, Harrison Gray



Dear Sir.
Quincy 29th. March. 1823.

Voltaire at eighty, raved Tradgey; And I fear that you will think that I, at eighty seven and a half, am raving politicks and history. Be it so. but a regard to my own family and above all, to the sacred regard to the honour, the interest and duty of my Country, imperiously, demand of me that I should rave on—I must confess to allude to some former figures, when I was running the gantlet, and when I was drawn between twelve horses though I had the fixed resolution of a Martyr I had not the fortitude of some of them to suffer in silence I sighed and groaned and sobbed, and sometimes screached and screamed, And I must confess to my shame and sorrow, that I sometimes swore.—
If I were a man of fortune, I would bequeath a sum for some future Hogarth to contrive, and some future Stuart to execute a Picture Characteristick of those times and scenes. And another sum, to some future Scott or Cooper to write a Romance Characteristick of those times and scenes to be entitled the reighn of fugitive foreigners, emissaries and Vagabonds for such indeed were the principal personages of the Drama He would find Buckinghams in plenty, whether he will find a Charles or not, I presume not so say—
To return to one of Mr Simond’s figures I was the Coachman on the box it is true but I had neither reins in one hand nor the whip in the other, both reins and whip were in the hands of Alexander Hamilton, And instead of speaking to my Horses, the more I said, the more furiously they were driven. The state of the Government at that time was the most absurd, inconsistent and ridiculous Chaos that ever existed in fact or imagination—but as I will not fatigue you with too much at once, I will reserve the discription of it to another letter—
John Adams